Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
In response to applicant’s first argument that Hasegawa relies on user’s interaction (when button 62 is selected), rather does not automatically or directly generate an interactive interface. Examiner would like to point to applicant’s claim language of acquiring, by a processor, an instruction for processing an image… in response to the instruction for processing the image….directly generating, by the processor, an interactive interface. Hasegawa discloses this exact limitation, wherein the processor receives instruction from the user for processing an image (via the “Automatic Extraction Button” or “ External Application Association Button), [0156] and after receiving the instruction, the processor generates an interactive interface for the user to select and paste the target objects.
In response to applicant’s second argument to the user can reuse the integrated drawing-photograph region with the word processing application, not in the interactive interface area. Examiner would like to point out that “interactive interface” area is  vaguely broad. As can be seen in Fig. 25A, 25B & 25C, the entire interface or window is interactive because the user can press a button to initiate image extraction and select and paste a particular sub-image into a Word processing application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2009/0190830 A1) or alternatively, over Hasegawa (US 2009/0190830 A1) in view of Wang (US 2001/0012400 A1).
1. Hasegawa discloses an information processing method (Fig. 1, 24), comprising: 
acquiring, by a processor, (11: Fig. 1) an instruction for processing an image including a plurality of sub-images containing corresponding one or more objects (i.e. the image data is broken down into regions or sub-images when an instruction is given to the processor via the “Automatic Extraction Button” or “ External Application Association Button”), (Fig. 2, 7, 9B, 19B, 24); 

performing an object identification of the one or more objects based on attributes of the one or more objects, including performing a text recognition in response to receiving the second object to obtain at least one text portion (i.e. the system determines the type of image associated with the objects and utilizes the appropriate techniques for each text and graphical images extractions), [0020], [0067], [0082], [0085], [0095], [0106];
directly generating, by the processor, an interactive interface including the one or more objects corresponding to the image and each of the plurality of sub-image and the interactive interface being configured for selecting a target object from the one or more objects and pasting the target object and displaying results of the object identification along with at least a portion of the target object (Fig. 25A-25C), [0156], [0163]-[0164]. Although Figures 25A-25C focuses on the embodiment of extracting the picture photographs from the image, it does not exclude the ability to also extract the text since the techniques from extracting the picture and text are performed separately. One of ordinary skilled in the art would recognize Hasegawa’s system is capable of extracting both the text and the picture image for copying and pasting in the Word document. Therefore, if the feature is not inherent, then it is implicit that the system of Hasegawa is capable of such function of generating, by the processor, an interactive interface including the one or more objects and the interactive interface being configured for selecting and pasting a target object and displaying results of the object identification along with at least a portion of the target object.
Alternatively, Wang discloses a system that analyzes an image file and classifies each object as text or picture and performs the extraction of each object. It would have been obvious to a person of 
2. Hasegawa discloses the method according to claim 1, wherein: the one or more objects include two objects of different types (i.e. icon/picture and text), (Fig. 2), [0020], [0067].
3. Hasegawa discloses the method according to claim 2, wherein: the interactive interface further includes the image (Fig. 25A-25C).
5. Hasegawa discloses the method according to claim 1, wherein obtaining one or more objects includes: dividing the image into a foreground and a background to obtain a foreground image object and a background image object (Fig. 2).
6. Hasegawa discloses the method according to claim 1, wherein the at least one text portion includes different text portions corresponding to different text objects (21: Fig. 2).
7. Hasegawa discloses the method according to claim 1, further including: storing the one or more objects in association with the image (12: Fig. 1).
8. Hasegawa discloses the method according to claim 1, wherein generating the interactive interface includes: receiving an input operation from an input area; and generating the interactive interface including an operation control for a paste instruction (Fig. 25A-25C), [0155], [0164].
9. Hasegawa discloses the method according to claim 8, further including: in response to the past paste instruction, entering the one or more objects into the input area; or in response to the paste instruction, entering the target object selected from the one or more objects into the input area (Fig. 25C), [0155], [0164].
10-11. Hasegawa discloses an electronic device, comprising: a display unit; a memory configured to store a plurality of instructions; and a processor configured to retrieve and execute the plurality of instructions stored in the memory to: acquire an instruction for processing an image including a plurality 

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Seng H Lim/Primary Examiner, Art Unit 3715